BLD-110                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-4067
                                       ___________

                             In re: NICHOLAS PURPURA,
                      a sovereign citizen, and for people similarly situated
                      in New Jersey that hold citizenship in United States,
                                                                 Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                          (Related to Civ. No. 3-15-cv-03534)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  January 14, 2016
              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                             (Opinion filed: January 22, 2016)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner Nicholas Purpura has filed a petition for writ of mandamus. For

the reasons set forth below, we will deny the petition.

       In May 2015, Purpura filed a complaint in the District Court challenging the

constitutionality of a New Jersey law regulating the issuance of permits to carry

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
handguns in public. He named as defendants politicians who enacted the law, judges

who have upheld it against previous constitutional challenges, and attorneys and police

officials who have enforced it.

       On August 13, 2015, Purpura filed a motion for a default judgment. On August

26, 2015, Purpura filed a motion for summary judgment against two defendants.

Meanwhile, on September 3, 2015, the majority of the defendants filed a motion to

dismiss the complaint. The parties have filed briefs responding and replying to each of

these motions, which all remain pending in the District Court.

       On December 31, 2015, Purpura filed a petition for mandamus in this Court. He

objects to what he views as procedural violations that have occurred in the District Court.

He has also asked us to order the District Court to rule on his motions for default

judgment and summary judgment without delay.

       We will deny Purpura’s petition. Mandamus is a drastic remedy that is granted in

only extraordinary cases. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To demonstrate that mandamus is appropriate, a petitioner must establish that he

has “no other adequate means” to obtain the relief requested, and that he has a “clear and

indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996). Mandamus may not be used as a substitute for appeal. See In re Diet Drugs

Prods. Liab. Litig., 418 F.3d at 378–79.

       Here, to the extent that Purpura has asked us to review the District Court’s case-

management decisions or procedural rulings, mandamus relief is unavailable because he

may obtain that review on direct appeal once his case is finally resolved. See In re

                                             2
Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003) (“If, in effect, an appeal will lie,

mandamus will not.”). Meanwhile, although it is true that mandamus may be warranted

when a district court’s “undue delay is tantamount to a failure to exercise jurisdiction,”

Madden, 102 F.3d at 79, this case does not present such a situation. The motions in this

case have been pending for, at most, five months, and in light of the extensive briefing

submitted by the parties, this length of time “does not yet rise to the level of a denial of

due process.” Id. We are confident that the District Court will rule on Purpura’s motions

in due course.

       Accordingly, we will deny Purpura’s mandamus petition.




                                              3